Case: 09-10989     Document: 00511111507          Page: 1    Date Filed: 05/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 14, 2010
                                     No. 09-10989
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RODERICK GENE REED, also known as Rod,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:96-CR-68-2


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Roderick Gene Reed, 46988-019, was sentenced to an enhanced term of life
in prison following his convictions for possession of cocaine and cocaine base with
intent to distribute, maintaining a residence for purposes of distributing drugs,
and possession of a firearm by a felon. This court affirmed on direct appeal.
United States v. McBrown, No. 96-11491,(5th Cir. June 22, 1998) (unpublished).
Reed has been unsuccessful in seeking relief under 28 U.S.C. § 2255. Reed also



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10989   Document: 00511111507 Page: 2        Date Filed: 05/14/2010
                                No. 09-10989

filed an unsuccessful motion to reduce his sentence under 18 U.S.C. § 3582(c)(2)
due to the crack cocaine amendments to the Sentencing Guidelines.
      Reed filed a motion requesting that he be granted a new sentencing
proceeding by writ of error coram nobis. Reed contends that the enhancement
information filed by the Government was defective and that the district court
thus lacked jurisdiction to impose an enhanced sentence of life imprisonment.
The district court found that relief pursuant to a writ of coram nobis was not
available because Reed was in custody.
      It is undisputed that Reed was in custody when he sought coram nobis
relief and is still in custody. The district court did not err in finding that the
writ of coram nobis is not an avenue of relief available to him. See United States
v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).
      AFFIRMED.




                                        2